Exhibit 10.1

 




AMENDMENT NO. 1 TO WARRANT AGREEMENT

This Amendment (this “Amendment”) is made as of November 17, 2020 by and between
Atlas Technical Consultants, Inc., a Delaware corporation (f/k/a Boxwood Merger
Corp.) (the “Company”), and Continental Stock Transfer & Trust Company, a New
York Corporation, as warrant agent (the “Warrant Agent”), and constitutes an
amendment to that certain Warrant Agreement, dated as of November 15, 2018 (the
“Existing Warrant Agreement”), between the Company and the Warrant Agent.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Existing Warrant Agreement.

WHEREAS, in connection with the closing of the business combination on February
14, 2020 (the “Atlas Business Combination”), the Company filed the second
amended and restated certificate of incorporation with the Secretary of State of
the State of Delaware pursuant to which the Company was renamed Atlas Technical
Consultants, Inc.;

WHEREAS, in accordance with Section 4.4 of the Existing Warrant Agreement, upon
effectiveness of the Atlas Business Combination, the holders of the warrants
thereafter had the right to purchase and receive, upon the basis and upon the
terms and conditions specified in the warrants, shares of Class A common stock
(the “Common Stock”);

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend, subject to certain conditions provided therein,
the Existing Warrant Agreement with the vote or written consent of the
Registered Holders of a majority of the number of the then outstanding warrants;

WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of the warrants to exchange
all of the outstanding warrants for shares of Common Stock, on the terms and
subject to the conditions set forth herein; and

WHEREAS, in the exchange offer and consent solicitation undertaken by the
Company pursuant to the Registration Statement on Form S-4 filed with the U.S.
Securities and Exchange Commission, the Registered Holders of more than a
majority of the then outstanding warrants consented to and approved this
Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

1. Amendment of Existing Warrant Agreement. The Existing Warrant Agreement is
hereby amended by:

(a) adding the new Section 6A thereto:

“6A Mandatory Exchange.

6A.1 Company Election to Exchange. Notwithstanding any other provision in this
Agreement to the contrary, all (and not less than all) of the outstanding
warrants may be exchanged, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the Registered Holders of the outstanding warrants, as
described in Section 6A.2 below, for shares of Common Stock (or any Alternative
Issuance pursuant to Section 4.4), at the exchange rate of 0.1665 shares of
Common Stock (or any Alternative Issuance pursuant to Section 4.4) for each
warrant held by the holder thereof (the “Consideration”) (subject to equitable
adjustment by the Company in the event of any stock splits, stock dividends,
recapitalizations or similar transaction with respect to the shares of Common
Stock). In lieu of issuing fractional shares, any holder of warrants who would
otherwise have been entitled to receive fractional shares as Consideration will,
after aggregating all such fractional shares of such holder, be paid in cash
(without interest) in an amount equal to such fractional part of a share
multiplied by $6.69.

 

 

 

6A.2 Date Fixed for, and Notice of, Exchange. In the event that the Company
elects to exchange all of the warrants, the Company shall fix a date for the
exchange (the “Exchange Date”). Notice of exchange shall be mailed by first
class mail, postage prepaid, by the Company not less than fifteen (15) days
prior to the Exchange Date to the registered holders of the warrants at their
last addresses as they shall appear on the registration books. Any notice mailed
in the manner herein provided shall be conclusively presumed to have been duly
given whether or not the registered holder received such notice. The Company
will make a public announcement of its election following the mailing of such
notice.

6A.3 Exercise After Notice of Exchange. The warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of exchange shall have been given by the
Company pursuant to Section 6A.2 hereof and prior to the Exchange Date. On and
after the Exchange Date, the Registered Holder of the warrants shall have no
further rights except to receive, upon surrender of the warrants, the
Consideration.

2. Miscellaneous Provisions.

2.1 Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

2.2 Applicable Law. The validity, interpretation, and performance of this
Amendment and of the warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Amendment shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

2.3 Counterparts. This Amendment may be executed in any number of counterparts
(which may include counterparts delivered by any standard form of
telecommunication) and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. The words “execution,” “signed,” “signature,”
and words of like import in this Amendment or in any other certificate,
agreement or document related to this Amendment, if any, shall include images of
manually executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf,” “tif” or “jpg”) and other electronic
signatures (including, without limitation, DocuSign and AdobeSign). The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.

2.4 Effect of Headings. The section headings herein are for convenience only and
are not part of this Amendment and shall not affect the interpretation thereof.

2.5 Entire Agreement. The Existing Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

[Signature Pages Follow]

 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

  ATLAS TECHNICAL CONSULTANTS, INC.         By: /s/ L. Joe Boyer   Name: L. Joe
Boyer   Title: Chief Executive Officer         CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as Warrant Agent         By: /s/ Erika Young   Name: Erika Young
  Title: Vice President

 

 

 

 

 